73 F.3d 364NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Gregory D. BEHRMANN, Defendant-Appellant.
No. 95-2524.
United States Court of Appeals, Seventh Circuit.
Submitted Dec. 6, 1995.*Decided Dec. 21, 1995.

Before EASTERBROOK, ILANA DIAMOND ROVNER and EVANS, Circuit Judges.

Order

1
Gregory Behrmann pleaded guilty to a one-count indictment charging him with possession of cocaine with intent to distribute, and was sentenced to 121 months' imprisonment.  His brief on appeal presents two issues:  whether a traffic stop that led to the discovery of the cocaine violated the fourth amendment, and whether a prior forfeiture of the automobile in which the cocaine was being carried makes the criminal prosecution a forbidden second jeopardy for the same offense.


2
Neither of these issues is properly before the court.  Behrmann pleaded guilty without reserving the right to appeal any issues.  See Fed.R.Crim.P. 11(a)(2).  A voluntary plea of guilty forecloses appeal of all non-jurisdictional questions, including arguments based on the fourth amendment and the double jeopardy clause.  United States v. Broce, 488 U.S. 563 (1989);  United States v. Markling, 7 F.3d 1309, 1312-13 (7th Cir.1993).  Behrmann does not contend that his plea was involuntary or otherwise invalid.  We need go no further.


3
AFFIRMED.



*
 After this case was set for oral argument, the panel concluded that the issues raised in the appellant's brief are not properly presented, for the reasons discussed in the text, and that oral argument would be unhelpful.  The case is therefore decided on the briefs and record